Citation Nr: 0209110	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  97-06 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
following the grant of service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
January 1996.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating action in 
which the RO, inter alia, granted service connection and 
assigned an initial 10 percent evaluation for headaches, from 
February 1, 1996.  The veteran submitted a notice of 
disagreement (NOD) in July 1996, specifically limiting his 
disagreement to the headache claim.  A statement of the case 
addressing that issue was issued in August 1996.  A 
substantive appeal, perfecting his appeal to the  was 
received from the veteran in March 1997.  

In February 2000, the Board remanded the matter on appeal to 
the RO for additional development and adjudication.  In the 
remand, the Board noted that a June 1999 statement submitted 
by the veteran was sufficient to qualify as an NOD with 
regard to a June 1999 denial of a claim of service connection 
for hepatitis C.  The Board directed that the RO furnish to 
the veteran a statement of the case (SOC) on that issue.  
Pursuant to those instructions, the RO issued an SOC in March 
2000.  The Board's remand, and the RO letter accompanying the 
SOC, notified the veteran that he needed to file a 
substantive appeal to perfect his appeal as that issue.  The 
veteran did not perfect an appeal to the Board within 60 days 
of the issuance of the SOC.  See 38 C.F.R. § 20.302.  As 
neither the veteran nor his representative contends 
otherwise, the Board will simply note that, in view of the 
foregoing, the issue of the veteran's entitlement to service 
connection for hepatitis C. is before the Board at this time, 
and will not be further addressed in this decision.  

Also as noted in the prior remand, as the veteran has 
expressed disagreement with the initial 10 percent evaluation 
assigned following the grant of service connection for 
headaches, the Board has characterized the issue in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  In a June 1996 rating decision, the RO awarded service 
connection and assigned a 10 percent rating for headaches, 
effective from February 1, 1996.  

3.  Since February 1, 1996, the veteran's headaches have not 
been manifested by characteristic prostrating attacks 
occurring on an average of at least once a month over the 
last several months.  


CONCLUSION OF LAW

As the initial 10 percent rating assigned following a grant 
of service connection for headaches was proper, the criteria 
for a higher evaluation are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.27, 4.124a, Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

In the August 1996 statement of the case, January 1997 and 
July 2001 supplemental statements of the case, the February 
2000 Board remand, and correspondence from the RO, the 
veteran and his representative have been notified of the law 
and regulations governing the claim, the evidence that has 
been considered in connection with his appeal, and the bases 
for the denial of the claim.  Specific notice of the VCAA, 
and of the obligations of VA and claimants pursuant thereto 
has been provided.  See June 5, 2001 letter, and June 25, 
2001 VA Form 119, Report of Contact.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and 
provided ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, there is no 
indication whatsoever that there is any outstanding, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds all necessary development has been 
accomplished.  The veteran has been afforded the opportunity 
to present testimony on his own behalf, and requested a 
hearing before a member of the Board at the RO.  However, he 
later indicated that he was too ill to appear for a hearing 
and asked that consideration of his claim be based on the 
record alone.  Furthermore, the RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim; in fact, it 
appears that all existing, pertinent evidence identified by 
the veteran as relative to this claim has been associated 
with the claims file.  The RO has arranged for the veteran to 
undergo VA examinations in connection with the claim, most 
recently in September 2001, at the request of the Board, and 
the Board finds (as explained more detail below) that the 
medical evidence obtained is sufficient to decide the claim.  
Significantly, neither the veteran nor his representative has 
identified any existing pertinent evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Indeed, the veteran did not respond to the RO's 
May 2000 request for information, and, when contacted, about 
the VCAA, by phone in June 2001, the veteran did not report 
that there was any additional evidence to obtain.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without referring or remanding the claim 
for explicit consideration of the VCAA in the adjudication of 
the claim, or for any additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The claim is ready to be considered on the 
merits.

I.  Background

Service medical records reveal that the veteran complained of 
headaches on several occasions during his long period of 
service.  In some instances, they were noted to be associated 
with sinusitis, in others the headaches were related to eye 
strain or panic attacks  The report of an August 1995 Report 
of Medical History include a notation of tension 
headaches/sinus headaches and the examiner's comment that 
they are associated with panic attacks. 

The report of a March 1996 VA examination includes the 
veteran's description of headaches that rise from his 
shoulders up into the back of his neck and into his head.  
The veteran reported that he felt the headaches may be 
related to a fall; however, the examiner observed that the 
complaints were suggestive of tension headaches.  

The report of an April 1996 VA psychiatric examination notes 
the veteran's complaint of a "constant headache" which he 
had had for many months before beginning use of a certain 
medication.  The subjective and objective complaints portion 
of the examination details the veteran's numerous complaints, 
but is silent for any notation as to headaches.  The 
diagnoses included headaches. 

The report of an April 1996 consultation at the Charleston 
Naval Hospital notes that the veteran was referred for 
evaluation of "chronic intermittent headaches" which he had 
been experiencing for the past 10 years.  Following physical 
examination, the impression was that of possible vascular 
headaches being aggravated by chronic sinusitis, rhinitis and 
excessive smoking.  

In the June 1996 rating action presently on appeal, the RO 
granted service connection for headaches and assigned a 10 
percent rating.  

VA outpatient treatment records associated with the claims 
folder include a September 1996 notation that the veteran 
suffers migraine/tension headaches, noted to be better on 
medication.  A December 1996 chart entry noted the veteran's 
description of headache symptoms and his report that the 
current medication was helping and the headaches were not as 
frequent as they had been over the past months.  

A December 1997 chart entry referable to a psychological 
visit notes that the adverse effects of the current medical 
regimen used to treat his service-connected psychiatric 
disability included headaches.  Adjustment in the dosages was 
considered necessary.  

A December 1998 chart extract notes the veteran's complaint 
of "almost daily headaches."  An MRI was noted to be within 
normal limits.  

A February 1999 chart entry notes the veteran's report that, 
the night before, he had presented to the emergency room with 
a severe headache and asked that his blood pressure be 
checked without a formal admission.  He left without 
receiving any treatment.  As such, there were no findings 
related to his headache. 

A March 1999 chart entry noted the veteran's complaint of 
recurring migraine headaches.  The diagnosis was limited to a 
psychiatric disorder; however, the disposition noted that the 
veteran's medications included daily prescription for 
medication related to migraines.

In February 2000, the RO remanded the matter to the RO to 
obtain medical evidence needed to more accurately evaluate 
the severity of the veteran's condition.  

In a March 2000 letter to the veteran, the RO requested that 
he provide information regarding any treatment received for 
headaches since March 1996.  To date, there has been no 
response from the veteran. 

Pursuant to the Board remand, the veteran was afforded a VA 
examination in June 2000, at which time he reported the 
history of his headache complaints.  The veteran then 
described his headaches as pulsating right-sided headaches 
that begin in the temple and eventually spread to the rest of 
the head.  In the report, the examiner noted that the 
headaches are not followed by vomiting or nausea, and that, 
although accompanied by light intolerance, the headaches are 
not preceded by aura.  The veteran reported that the 
headaches may last for several days at a time and come at the 
rate of four to six a month.  He currently used over-the-
counter medication for pain relief.  The examination 
culminated in diagnoses including migraine headaches, 
treated.  

The report of a May 2001 VA reflects that the examiner 
reviewed the claims file, and includes comment on the history 
of the veteran's headache disorder.  The examiner noted that 
pertinent comments within the service medical records related 
the headache complaints to psychiatric symptoms of a panic 
disorder.  Post-service treatment records were noted to 
include descriptions of the veteran's headaches as both 
migraine and tension-type.  The veteran described his 
headaches as intense in the right temporal region of his 
skull; with a throbbing quality that extends over the skull 
and into the back of his neck.  He characterized the severity 
as variable from mild to intense enough to put him to bed.  
The veteran did not estimate how frequently he had to go to 
bed, but he estimated that his mild headaches occur on a near 
daily basis.  He was currently using over-the-counter 
medication for pain relief.  

Neurological examination revealed no abnormality of mental 
status, cranial nerves, motor system or reflexes.  The 
diagnostic impression was that the veteran had a right-sided 
headache, the characteristics of which are vascular in 
nature.  The examiner commented that the headaches may be 
related as a referred pain from the veteran's cigarette 
smoking or as a vascular headache of the migraine type.

II.  Analysis

The veteran contends that his service-connected headache 
disability is more disabling than currently evaluated.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  VA also has a duty to 
acknowledge all regulations that are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusions.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  Id.; 38 C.F.R. 4.1.  However, in the 
Fenderson case, cited to above, the United States Court of 
Appeals for Veterans Claims (hereinafter, the Court) has 
noted an important distinction between an appeal involving an 
increased rating claim, one involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned after a grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

The veteran's headache disability has been assigned an 
initial 10 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  According to this diagnostic code, 
characteristic prostrating attacks averaging one in 2 months 
over the last several months shall be evaluated as 10 percent 
disabling.  Characteristic prostrating attacks occurring on 
an average of once a month over the last several months shall 
be evaluated as 30 percent disabling, and very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability shall be evaluated as 50 
percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
There is no other applicable provision of the rating schedule 
under which to evaluate the veteran's headache disability.  

After careful review of the evidence of record in light of 
the above criteria, the Board concludes that entitlement to 
an initial disability evaluation for migraine headaches in 
excess of 10 percent has not been established.  The evidence 
of record, to include the veteran's own assertions, do not 
establish that, at any time since the effective date of the 
grant of service connection, the veteran's headache 
disability has been more disabling than one resulting in 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  

The Board notes that the veteran has described his headaches 
as right-sided, with a throbbing quality.  With regard to the 
frequency and severity of the headaches, the veteran has 
described them as recurring and chronic, with the frequency 
ranging from mild to intense enough to "put him to bed."  
The medical evidence of record includes characterizations of 
the headaches as both migraine and tension-type.  The medical 
evidence demonstrates that the headaches are recurrent; 
however, the medical evidence does not show that the 
veteran's headaches are manifested by characteristic 
prostrating attacks occurring on an average of once a month 
or more frequently.  Headache complaints detailed in the 
service medical records do not document such frequent 
episodes, and neither does any post-service medical evidence, 
to include outpatient treatment records.  As to the frequency 
of the episodes in which the veteran's headaches cause him to 
go to bed, the veteran himself did not offer an estimate.  
The Board notes that at no time since the effective date of 
the grant of service connection has it been reported that the 
veteran was suffering characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months such that a 30 percent rating would be warranted.  As 
the criteria for the next higher, 30 percent, rating have not 
been met, it follows that the criteria for the maximum 50 
percent evaluation for headaches under Diagnostic Code 8100 
likewise are not met.  

Under these circumstances, the claim for an initial 
evaluation in excess of the current 10 percent for headaches 
must be denied.  As the Board finds that at no time since the 
effective date of the grant of service connection has there 
ever been objective evidence that the degree of disability 
due to headaches was commensurate with that necessary for 
assignment of a 30 percent evaluation, a staged rating, 
pursuant to Fenderson, is not warranted.  

In deciding the claim, the Board has considered the 
representative's May 2002 argument that another remand is 
warranted because the VA examinations conducted pursuant to 
the Board remand did not include an opinion as to the 
veteran's employability.  The remand instructions requested 
that if the veteran's headaches were found to be manifested 
by characteristic prostrating attacks, such an opinion would 
be offered.  As detailed above, neither the June 2000 nor May 
2001 VA examination described the veteran's headaches as that 
severe.  As such, further comment on any related impairment 
of employability was not required.  

The Board also has considered the applicability of the 
benefit of the doubt doctrine.  However, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

ORDER

An initial evaluation in excess of 10 percent for headaches 
is denied. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

